Per Curiam. The briefs filed in this case violate the well known practice of this court which requires that all briefs shall be respectful in language to the judge who tried the case below, the parties and their attorneys and the witnesses and other persons connected with the trial of the canse. We said in Smith v. Bingraan, 3 Bradwell, 65: “Wedisapprove of the insinuations in the brief of appellee against the professional conduct of the attorney of appellant. Briefs should he respectful to the court, the parties and all persons named in them; and this court will, as far as it has power, see that this rule is enforced.” Again in C. & A. R. R. Co. v. Bragonier, 13 Bradwell, 467, in commenting on the briefs filed in that case we said: “Hereafter briefs containing offensive language will be promptly stricken from the files.” The following statements are found in plaintiff’s brief in this case: On page 31 appears this statement: “Counsel for Brown saw the trouble with that defense and tried to avoid it by having Brown swear that he never made a usurious contract with Scroggin, that nothing was said between them as to what rate of interest he was to pay, and that he did not know until about two years before the trial of this cause below, that Scroggin was charging him 20 per cent, interest.” Again, on page 3S, in commenting on the instructions, counsel say: “ The next instruction given for defendant would seem to show that counsel for defendant and the court well understood what the law was and gave that instruction for the time being to be in harmony with it; but if the instruction does show that fact, the 'instruction immediately following it would as clearly show that the court as well as counsel were trying to beat somebody, regardless of the law; because if the third' instruction is the law, the second instruction could not be.” Again, on page 43, counsel say: “Evidently the instruction given by the court does not properly state the law, and we do not believe that it was intended that it should state the law correctly; for if it had, under the proofs in this case, the defendant would never have been permitted to go behind his last settlement with Scroggin, and thereby his entire trumped-up defense would have been shut off and taken from the consideration of the jury.” These remarks of counsel, so clearly violate the ordinary and well known rules of professional propriety as to render it the duty of this court to strike the brief containing them from its files. It is therefore ordered that the brief of plaintiff in error be stricken from the files of this court, with leave to plaintiff in error to file another brief within ten days, couched in decorous language and respectful in its terms to the judge who tried the cause, the attorneys and all other persons mentioned therein.